EXHIBIT 10.13


EMPLOYMENT AGREEMENT
This Agreement (“Agreement”) is entered into as of this 4th day of April 2014,
(“Effective Date”) by and between Caesars Interactive Entertainment, Inc. a
Delaware corporation (the “Company”) and Michael D. Cohen (“Executive”),
(collectively the “Parties”).
The Company and Executive agree as follows:
1.Introductory Statement. The Company desires to secure the services of
Executive as Senior Vice President, General Counsel and Corporate Secretary, of
the Company. In addition, Executive will also serve as the Senior Vice
President, Corporate Development, General Counsel and Corporate Secretary of
Caesars Acquisition Company, a Delaware Corporation and the ultimate parent of
the Company (“CAC”). This Agreement supersedes all employment agreements between
the Company or its affiliates or subsidiaries and the Executive; provided that,
on the second anniversary of the Effective Date and each anniversary of the
Effective Date thereafter, the employment period shall be extended by one year
unless, at least six (6) months prior to such anniversary, the Company or
Executive delivers a written notice (a “Notice of Non-Renewal”) to the other
party that the employment period shall not be so extended (the Initial Term as
from time to time extended or renewed, the “Employment Term”); provided,
further, that nothing in this Agreement shall supersede the Separation and
Consulting Agreement between Cohen and Caesars Entertainment Operating Company,
Inc. (“CEOC”) entered into as of April 4, 2014, which shall remain in full force
and effect.
2.    Agreement of Employment. Effective as of the Effective Date, the Company
agrees to, and hereby does, employ Executive, and Executive agrees to, and
hereby does, accept continued employment by the Company, in a full-time capacity
as Senior Vice President, General Counsel and Corporate Secretary of the Company
pursuant to the provisions of this Agreement and of the bylaws of the Company,
and subject to the control of the individual or individuals to whom Executive
reports, the Senior Management Team of the Company (“SMT”), and the Board of
Directors (the “Board”).
3.    Executive’s Obligations. During the period of his or her service under
this Agreement, Executive shall devote substantially all of his or her time and
energy during business hours to the benefit of the Company's business; provided,
however, that nothing in this Agreement shall prohibit Executive from providing
consulting services to CEOC relating to the matters he handled as Senior Vice
President, Deputy General Counsel and Corporate Secretary for or as an employee
of CEOC; provided, further that Executive agrees to discontinue such consulting
services to the extent a real or perceived conflict of interest arises between
the interests of CEOC and the Company other otherwise prevents him from giving
his best efforts to the Company. Executive agrees to serve the Company
diligently and to the best of his or her ability, and to follow the policies and
directions of the Company.


--------------------------------------------------------------------------------



Executive represents and warrants that he or she is not subject to any
employment, severance, non-competition or other similar arrangement, and
Executive agrees and covenants that the execution of this Agreement by Executive
does not violate, conflict with, result in a breach or require any consent,
waiver or approval of any contract, arrangement or other agreement that
Executive is a party to or by which Executive is bound by.
4.    Compensation.
4.1.    Base Salary. As compensation for all services performed by Executive
under and during the Employment Term, the Company shall pay to Executive a base
salary at the rate of $333,000 per year, in equal bi-weekly installments in
accordance with its customary payroll practices. Additionally, CAC shall pay to
the Executive a base salary at the rate of $52,000 per year, in equal bi-weekly
installments in accordance with its customary payroll practices. Such base
salary, as may be increased from time to time at the Company’s sole discretion,
is hereafter referred to as the “Base Salary.” All payments will be subject to
Executive’s chosen benefit deductions and the deductions of payroll taxes and
similar assessments as required by law.
4.2.    Bonus. Executive will participate in the Company’s and CAC’s annual
incentive bonus program(s) applicable to Executive’s position, in accordance
with the terms of such program(s), and shall have the opportunity to earn an
annual bonus thereunder based on the achievement of performance objectives
determined by the Board.
If Executive dies or resigns pursuant to this Agreement or pursuant to any other
agreement between the Company and Executive providing for such resignation
during the period of this Agreement, service for any part of the month in which
any such event occurs shall be considered service for the entire month.
5.    Equity Award. Executive is eligible for the grant of equity awards (the
“Equity Awards”) pursuant to any equity award plan in place by CAC or the
Company (the “Equity Plans”) or any successor plans. All grants of Equity Award,
if any, are subject to the review and approval of the Board or the Human
Resources Committee of the Board, and Employee acknowledges and agrees that
Executive has no right to the grant of any Equity Awards.
6.    Benefits. During the Employment Term, except as otherwise provided herein,
Executive shall be entitled to participate in any and all incentive compensation
and bonus arrangements maintained by the Company for its similarly-situated
executives and to receive benefits and perquisites at least as favorable to
Executive as those presently provided to Executive by the Company.
6.1.    Health Insurance. Executive will receive the regular group health plan
coverage(s) provided to similarly situated officers, which coverage(s) may be
subject to generally applicable changes during the Employment Term, provided
that such changes are generally applicable to similarly situated officers.
Executive will be required to contribute to the cost of the basic plan in the
same manner as other similarly situated officers. Executive will receive
coverage under no less favorable a health plan than other similarly situated
officers.

2

--------------------------------------------------------------------------------



6.2.    Long Term Disability Benefits. Executive will be eligible to receive
long term disability coverage paid by the Company in accordance with the terms
of the Company’s policies.
6.3.    Life Insurance. Executive will receive life insurance paid by the
Company in accordance with the terms of the Company’s policies as in effect from
time to time, which policies may be subject to changes during the Employment
Term, provided that such changes are generally applicable to similarly situated
officers.
6.4.    Retirement Plan. Executive will also be eligible during the Employment
Term to participate in the Company’s 401(k) Plan, as may be modified or changed.
In addition, Executive will also be eligible during the Employment Term to
participate in the Company’s deferred compensation plan, as may be modified or
changed from time to time, in the same manner as other similarly situated
officers of the Company.
6.5.    Financial Counseling. During the Employment Term, Executive will also
receive financial counseling in accordance with the terms of the Company’s
policies as in effect from time to time, which policies may be subject to
changes during the Employment Term, provided that such changes are generally
applicable to similarly situated officers.
6.6.    Vacation. Executive will be entitled to paid vacation in accordance with
the terms of the Company’s policies.
6.7.    Reimbursement of Expenses. The Company shall pay, or will reimburse
Executive for, reasonable business expenses incurred in the performance of
Executive’s duties hereunder in accordance with Company policy.
6.8.    D&O Insurance. The Company shall provide Executive with Director’s and
Officer’s indemnification insurance coverage, in amount and scope that is
customary for a company of the Company’s size and nature, in accordance with the
terms of the Company’s policies as in effect from time to time, which policies
may be subject to changes during the Employment Term, provided that such changes
are generally applicable to similarly situated officers.
6.9.    Reimbursements; In-Kind Benefits. To the extent that any amount eligible
for reimbursement or any in-kind benefit provided under this Agreement is
deferred compensation subject to the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), the following rules
shall apply:
(a)    Payment of such reimbursements shall be made no later than the end of
Executive’s taxable year following the taxable year in which the expense is
incurred;
(b)    All such amounts eligible for reimbursement or any in-kind benefit
provided under this Agreement in one taxable year shall not affect the amount
eligible for reimbursement or in-kind benefits to be provided in any other
taxable year; and

3

--------------------------------------------------------------------------------



(c)    The right to any such reimbursement or in-kind benefit hereunder shall
not be subject to liquidation or exchange for any other benefit.
The parties intend that all reimbursements or in-kind benefits provided for
hereunder will be made in a manner that makes such reimbursements and in-kind
benefits consistent with or exempt from Section 409A of the Code.
7.    Reserved.
8.    Termination of Employment. The following provisions shall govern
Executive’s rights to severance benefits (if any) upon a termination of his or
her employment.
8.1.    Termination Without Cause; Resignation for Good Reason; Company Failure
to Renew.
(a)    The Board and the Company reserve the right to terminate the Employment
Term and Executive from his or her then current position without Cause at any
time. Executive reserves the right to terminate the Employment Term and resign
from his or her position for Good Reason (as defined in Section 10.2 herein) by
giving the Company thirty (30) days written notice which states the basis for
such Good Reason.
(b)    Upon (x) the Company’s termination of Executive’s employment without
Cause, (y) a termination of Executive’s employment due to the Company’s delivery
to Executive of a Notice of Non-Renewal in accordance with Section 1 hereof (it
being understood and agreed that (1) the Company’s obligations pursuant to this
Section 8.1(b)(y) shall survive until fully discharged, notwithstanding the
conclusion or expiration of the Employment Term and (2) for purposes of the
Management Investor Rights Agreement, dated as of January 28, 2008, as amended,
among Caesars Entertainment Corporation and the other parties thereto, the
termination of Executive’s employment with the Company due to the Company’s
delivery to Executive of a Notice of Non-Renewal in accordance with Section 1
shall be treated as a termination of Executive’s employment without Cause) or
(z) Executive’s resignation from his or her position for Good Reason as
described in Section 8.1(a) above:
(i)    The Company shall pay Executive, within thirty (30) days following his or
her termination of employment, Executive’s accrued but unused vacation,
unreimbursed business expenses and Base Salary through the date of termination
(to the extent not theretofore paid) (the “Accrued Benefits”);
(ii)    Subject to Executive executing and not revoking the release attached
hereto as Exhibit B, the Company will pay Executive: in approximately equal
installments during the twelve (12) month period following such termination (the
“Severance Period”), a cash severance payment in an amount equal to 1.0
multiplied by his Base Salary as in effect on the date of termination (the
“Severance Payment”). If applicable, Executive will be entitled to receive the
benefits set forth on Exhibit A hereto during the Severance Period; provided,
however, that, in the event that the receipt of such benefits on Exhibit A shall
result in adverse tax, ERISA or other consequences under

4

--------------------------------------------------------------------------------



Chapter 100 of the Code, Code Section 4980D or otherwise to the Company, the
parties shall undertake commercially reasonable efforts to restructure such
right to benefits in an economically equivalent manner to avoid the imposition
of such taxes or consequences on the Company, provided, however, that should the
Company’s auditors determine in good faith that no such alternative arrangement
is achievable, Executive shall not be entitled to such rights. Subject to the
following sentence, the installments of the Severance Payment will be paid to
Executive in accordance with the Company’s customary payroll practices, and will
commence on the first payroll date following the termination of Executive’s
employment; [provided, that, any payments payable within the first sixty (60)
days following such termination shall be accumulated and paid with the first
payroll payment following such sixty (60) day period (except as the Company
otherwise determines to pay earlier and such payment would not constitute a
violation of Section 409A of the Code)]. Notwithstanding the foregoing, if, as
of the date of termination, Executive is a “specified employee” as defined in
subsection (a)(2)(B)(i) of Section 409A of the Code (“Specified Employee”),
installments of the Severance Payments that constitute non-exempt nonqualified
deferred compensation under Section 409A of the Code will be accumulated and
paid on the first business day after the date that is six months following
Executive’s “separation from service” within the meaning of subsection
(a)(2)(A)(i) of Section 409A of the Code (the “Delayed Payment Date”), or
earlier upon Executive’s death, and, on the Delayed Payment Date (or earlier
death, as applicable), the Company will pay to Executive a lump sum equal to all
amounts that would have been paid during the period of the delay if the delay
were not required plus interest on such amount at a rate equal to the short-term
applicable federal rate then in effect, and will thereafter continue to pay
Executive the Severance Payment in installments in accordance with this Section;
and
(iii)    Executive’s Equity Awards will be treated in accordance with the terms
of the New Option Plan.
(c)    Except as otherwise provided in this Agreement, and except for any vested
benefits under any tax qualified pension plans of the Company and vested
deferred compensation under any applicable deferred compensation plans, and
continuation of health insurance benefits on the terms and to the extent
required by Section 4980B of the Code and Section 601 of the Employee Retirement
Income Security Act of 1974, as amended (which provisions are commonly known as
“COBRA”), neither the Company nor Executive shall have any additional
obligations under this Agreement.
8.2.    Termination for Cause or Resignation Without Good Reason.
(a)    The Company will have the right to terminate the Employment Term and
Executive’s employment with the Company at any time from his or her then-current
positions for Cause (as defined in Section 10.1 herein). A resignation by
Executive without Good Reason shall not be a breach of this Agreement.
(b)    If the Employment Term and Executive’s employment are terminated for
Cause, or if he or she resigns from his or her position without Good Reason,
then:

5

--------------------------------------------------------------------------------



(i) Executive’s employment shall be deemed terminated on the date of such
termination or resignation; (ii) Executive shall be entitled to receive all
Accrued Benefits from the Company within thirty (30) days following such
termination; and (iii) his or her rights with respect to his or her Equity
Awards will be as set forth in the Equity Plan.
(c)    Except as otherwise provided in this Agreement, and except for any vested
benefits under any tax qualified pension plans of the Company and vested
deferred compensation under any applicable deferred compensation plans, and
continuation of health insurance benefits on the terms and to the extent
required by COBRA, neither the Company nor Executive shall have any additional
obligations under this Agreement.
8.3.    Death.
(a)    In the event that the Employment Term and Executive’s employment are
terminated due to his or her death, (i) Executive’s right to receive his or her
Base Salary and benefits under this Agreement (other than the Accrued Benefits)
will terminate, and his or her estate and beneficiary(ies) will receive the
benefits they are entitled to receive under the terms of the Company’s benefit
plans and programs by reason of a participant’s death during active employment,
(ii) Executive’s estate shall be entitled to receive all Accrued Benefits from
the Company within thirty (30) days following such termination and (iii)
Executive’s Equity Awards will be treated in accordance with the terms of the
New Option Plan. For the avoidance of doubt, Executive’s estate shall be an
express third party beneficiary of this provision, with the right to enforce the
provision for and on behalf of Executive’s beneficiary(ies).
(b)    If Executive dies at a time when the Company owes Executive any Severance
Payment(s) pursuant to Section 8.1(b), the Company shall pay such remaining
Severance Payment(s) in a lump sum to Executive’s estate.
(c)    Except as otherwise provided in this Agreement, and except for any vested
benefits under any tax qualified pension plans of the Company and vested
deferred compensation under any applicable deferred compensation plans, and
continuation of health insurance benefits on the terms and to the extent
required by COBRA, neither the Company nor Executive shall have any additional
obligations under this Agreement.
8.4.    Disability.
(a)    If the Employment Term and Executive’s employment are terminated by the
Company by reason of Executive’s disability (as defined below), he or she will
be entitled to apply, at his or her option, for the Company’s long-term
disability benefits and, if he or she is accepted for such benefits, then
Executive’s Equity Awards will be treated in accordance with the terms of the
New Option Plan, and the terms and provisions of the Company’s benefit plans and
programs that are applicable in the event of such disability of an employee
shall apply in lieu of the salary and benefits under this Agreement, except
that:

6

--------------------------------------------------------------------------------



(i)    Executive will be paid his or her Accrued Benefits within thirty (30)
days of termination;
(ii)    Subject to Executive (or his representative) executing and not revoking
the release attached hereto as Exhibit B, Executive will receive twelve (12)
months of Base Salary continuation (the “Salary Continuation Payment”), offset
by any long term disability benefits to which he or she is entitled during such
period of salary continuation. In addition to payment of his or her Base Salary,
Executive will be entitled to all benefits during the salary continuation
period; provided, however, that, in the event that the receipt of such benefits
shall result in adverse tax, ERISA or other consequences under Chapter 100 of
the Code (as herein defined), Code Section 4980D or otherwise to the Company,
the parties shall undertake commercially reasonable efforts to restructure such
right to benefits in an economically equivalent manner to avoid the imposition
of such taxes or consequences on the Company, provided, however, that should the
Company’s auditors determine in good faith that no such alternative arrangement
is achievable, Executive shall not be entitled to such rights. Notwithstanding
the foregoing, if, as of the date of termination pursuant to this Section 8.4,
Executive is a Specified Employee, installments of the Salary Continuation
Payment that constitute non-exempt nonqualified deferred compensation under
Section 409A of the Code will be accumulated and paid on the Delayed Payment
Date (or earlier upon Executive’s death) and, on the Delayed Payment Date (or
such death), the Company will pay to Executive a lump sum equal to all amounts
that would have been paid during the period of the delay if the delay were not
required plus interest on such amount at a rate equal to the short-term
applicable federal rate then in effect, and will thereafter continue to pay
Executive the Salary Continuation Payment in installments in accordance with
this Section.
(b)    If Executive is disabled so that he or she cannot perform his or her
duties, then the Company may terminate his or her duties under this Agreement
after giving Executive thirty (30) days’ notice of such termination (during
which period Executive shall not have returned to full time performance of his
or her duties). For purposes of this Agreement, disability will be the inability
of Executive, with or without a reasonable accommodation, to perform the
essential functions of his or her job for one hundred and eighty (180) days
during any three hundred and sixty five (365) consecutive calendar day period as
reasonably determined by the Committee (excluding Executive) based on
independent medical advice from a physician who has examined Executive (such
physician to be selected by the Company and reasonably acceptable to Executive).
(c)    Except as otherwise provided in this Agreement, and except for any vested
benefits under any tax qualified pension plans of the Company and vested
deferred compensation under any applicable deferred compensation plans, and
continuation of health insurance benefits on the terms and to the extent
required by COBRA, neither the Company nor Executive shall have any additional
obligations under this Agreement.
9.    Voluntary Termination Notice Period. Executive may terminate this
Agreement at any time for any or no reason during its term upon thirty (30)
days’ prior written notice to the

7

--------------------------------------------------------------------------------



Company, except as specified in this Section. If Executive is going to work or
act in competition with the Company or its affiliates as described in Section 11
of this Agreement, Executive must give the Company six (6) months’ prior written
notice of his or her intention to do so. The written notice provided by
Executive shall specify the last day to be worked by Executive (the "Separation
Date"), which Separation Date must be at least thirty (30) days or up to six (6)
months (as appropriate) after the date the notice is received by the Company (it
being understood that Executive shall not work or act in competition with the
Company or its affiliates as described in Section 11 of this Agreement for the
six (6) month period following delivery of the written notice referenced in the
immediately preceding sentence without the prior written consent of the
Company). Unless otherwise specified herein, or in a writing executed by both
parties, Executive shall not receive any of the benefits provided in this
Agreement after the Separation Date except for applicable rights and benefits
that apply to employees generally after their termination of employment.
10.    Definitions of Cause and Good Reason.
10.1.    (d) For purposes of this Agreement, “Cause” shall mean:
(i)    The willful failure of Executive to substantially perform Executive’s
duties with the Company (as described in Section 2 and Section 3) or to follow a
lawful, reasonable directive from the Board or the chief executive officer of
the Company (“CEO”) or such other executive officer to whom Executive reports
(other than any such failure resulting from incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to
Executive by the Board (or the CEO, as applicable) which specifically identifies
the manner in which the Board (or the CEO, as applicable) believes that
Executive has willfully not substantially performed Executive's duties or has
willfully failed to follow a lawful, reasonable directive;
(ii)    (A) Any willful act of fraud, or embezzlement or theft, by Executive, in
each case, in connection with Executive’s duties hereunder or in the course of
Executive’s employment hereunder or (B) Executive’s admission in any court, or
conviction of, or plea of nolo contendere to, a felony;
(iii)    Executive being found unsuitable for or having a gaming license denied
or revoked by the gaming regulatory authorities in any jurisdiction in which the
Company or Caesars Entertainment Corporation, or any of their respective
subsidiaries or affiliates conducts gaming operations;
(iv)    (A) Executive’s willful and material violation of, or noncompliance
with, any securities laws or stock exchange listing rules, including, without
limitation, the Sarbanes-Oxley Act of 2002, provided that such violation or
noncompliance resulted in material economic harm to the Company, or (B) a final
judicial order or determination prohibiting Executive from service as an officer
pursuant to the Securities and Exchange Act of 1934 or the rules of the New York
Stock Exchange or NASDAQ; or

8

--------------------------------------------------------------------------------



(v)    A willful breach by Executive of Section 11 or Section 12 of this
Agreement.
(e)    For purposes of this Section 10, no act or failure to act on the part of
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by Executive in bad faith and without reasonable belief that Executive’s
action or omission was in the best interests of the Company. Any act, or failure
to act, based upon authority given pursuant to a resolution duly adopted by the
Board or based upon the advice of counsel for the Company shall be conclusively
presumed to be done, or omitted to be done, by Executive in good faith and in
the best interests of the Company. The cessation of employment of Executive
shall not be deemed to be for Cause unless and until Executive has been provided
with written notice of the claim(s) against him or her under the above
provision(s) and a reasonable opportunity (not to exceed thirty (30) days) to
cure, if possible.
10.2.    For purposes of this Agreement, “Good Reason” shall mean, without
Executive’s express written consent, the occurrence of any of the following
circumstances unless such circumstances are fully corrected prior to the date of
termination specified in the written notice given by Executive notifying the
Company of his or her intention to terminate his or her Employment for Good
Reason. Executive shall have “Good Reason” to terminate Executive’s employment
only if, (i) within thirty (30) days after Executive knows (or has reason to
know) of the occurrence of any of the following events, Executive provides
written notice to the Company requesting that it cure such events, (ii) the
Company fails to cure, if curable, such events within sixty (60) days following
such notice, and, (iii) within ten (10) days after the expiration of such cure
period, Executive provides the Company with a notice of termination:
(d)    A reduction by the Company in Executive’s annual Base Salary, as the same
may be increased from time to time pursuant to Section 4.1 hereof, other than a
reduction in base salary that applies to a similarly situated class of employees
of the Company or its affiliates;
(e)    (i) The failure by the Company to pay or provide to Executive any
material portion of his or her then current Base Salary or then current benefits
hereunder (except pursuant to a compensation deferral elected by Executive) or
(ii) the failure to pay Executive any material portion of deferred compensation
under any deferred compensation program of the Company within thirty (30) days
of the date such compensation is due and permitted to be paid under Section 409A
of the Code, in each case other than any such failure that results from a
modification to any compensation arrangement or benefit plan that is generally
applicable to similarly situated officers; or
(f)    The Company’s failure to obtain a satisfactory agreement from any
successor to assume and agree to perform this Agreement, as contemplated in
Section 16 hereof.
11.    Non-Competition Agreement.
11.1.    During the Employment Term (so long as Executive remains employed by
the Company or its affiliates) and for a period following the termination of
Executive’s

9

--------------------------------------------------------------------------------



employment with the Company and its affiliates equal to the Non-Compete Period
(as defined below), he or she will not, directly or indirectly, engage in any
activity, including development activity, whether as an employer, employee,
consultant, director, investor, contractor, or otherwise, directly or
indirectly, which is in competition with the casino, casino/hotel and/or
casino/resort businesses conducted by the Company or any of its subsidiaries or
affiliates in the United States, Canada or Mexico or such other location that
the Company or an affiliate of the Company conducts significant business
operations (a) with respect to periods prior to the termination of Executive’s
employment with the Company and its affiliates, at any time during Executive’s
active employment period and (b) with respect to periods following the
termination of Executive’s employment with the Company and its affiliates, at
any time during the twelve months preceding the termination of Executive’s
employment with the Company and its affiliates. Notwithstanding anything herein
to the contrary, this Section 11.1 shall not prevent Executive from: (i)
acquiring securities representing not more than 1% of the outstanding voting
securities of any entity the securities of which are traded on a national
securities exchange or in the over the counter market; or (ii) obtaining
employment in the hotel/resort industry for an entity that does not engage in
the casino business. Executive acknowledges that the restrictions described
above are reasonable as to both time and geographic scope, as the Company
competes for customers with all gaming establishments in these areas. For
purposes of this Agreement, “Non-Compete Period” shall mean the following: (w)
if the Executive has voluntarily terminated employment with the Company without
Good Reason, the notice period under Section 9 (including for the avoidance of
doubt, the six-month notice period in the event Executive is going to work or
act in competition with the Company as described in Section 12 of this
Agreement); (x) (1) if the Company has terminated Executive’s employment with
the Company without Cause, (2) if Executive has terminated employment with the
Company with Good Reason or (3) if the Company delivers to Executive a Notice of
Non-Renewal in accordance with Section 1, the period during which the Company is
obligated to pay Executive severance pursuant to Section 8.1, (y) if the Company
has terminated Executive’s employment with the Company for Cause, six (6)
months, or (z) if the Executive’s employment with the Company is terminated due
to disability, the salary continuation period pursuant to Section 8.4.
11.2.    If Executive breaches any of the covenants in Section 11.1, then the
Company may terminate any of his or her rights under this Agreement, whereupon
all of the Company’s obligations under this Agreement shall terminate without
further obligation to him or her except for obligations that have been paid
(except as otherwise provided in Section 11.6), accrued or are vested as of or
prior to such termination date. In addition, the Company shall be entitled to
seek to enforce any such covenants, including obtaining monetary damages,
specific performance and injunctive relief. Executive’s Equity Awards will be
treated in accordance with the terms of the Equity Plan.
11.3.    During the Employment Term (so long as Executive remains employed by
the Company or its affiliates) and for a period of twelve (12) months following
the termination of Executive’s employment with the Company and its affiliates,
Executive will not, directly or indirectly hire, induce, persuade or attempt to
induce or persuade, any salary grade 10 or higher employee of the Company or its
subsidiaries, to leave or abandon employment with the

10

--------------------------------------------------------------------------------



Company, its subsidiaries or affiliates, for any reason whatsoever (other than
Executive’s personal secretary and/or assistants).
11.4.    During the Employment Term (so long as Executive remains employed by
the Company or its affiliates) and for a period of twelve (12) months following
the termination of Executive’s employment with the Company and its affiliates,
Executive will not communicate with employees, customers, or suppliers of the
Company, or its subsidiaries or affiliates of the Company or any principals or
employee thereof, or any person or organization in any manner whatsoever that is
detrimental to the business interests of the Company, its subsidiaries or
affiliates. Executive further agrees from the end of Executive’s full-time
employment with the Company and its affiliates not to make statements to the
press or general public with respect to the Company or its subsidiaries or
affiliates that are detrimental to the Company, its subsidiaries, affiliates or
employees without the express written prior authorization of the Company, and
the Company agrees that it will not make statements to the press or general
public with respect to Executive that are detrimental to him or her without the
express written prior authorization of Executive. Notwithstanding the foregoing,
Executive shall not be prohibited at the expiration of the non-competition
period from pursuing his or her own business interests that may conflict with
the interests of the Company.
11.5.    Each of Executive and the Company intends and agrees that if, in any
action before any court, agency or arbitration tribunal legally empowered to
enforce the covenants in this Section 11, any term, restriction, covenant or
promise contained herein is found to be unreasonable and, accordingly,
unenforceable, then such term, restriction, covenant or promise shall be deemed
modified to the extent necessary to make it enforceable by such court, agency or
arbitration tribunal.
11.6.    Should any court, agency or arbitral tribunal legally empowered to
enforce the covenants contained in this Section 11 find that Executive has
breached the terms, restrictions, covenants or promises herein in any material
respect (except to the extent it has been modified to make it enforceable): (a)
the Company will not be obligated to continue to pay Executive the salary or
benefits provided for under the severance provisions contained in the Agreement
(including all required benefits under benefit plans), and (b) Executive will
reimburse the Company any severance benefits received after the date of
termination as well as any reasonable costs and attorney fees necessary to
secure such repayments. For the avoidance of doubt, the Company shall be
entitled to money damages and/or injunctive relief due to Executive’s breach of
the terms, restrictions, covenants or promises contained in this Section 11
without regard to whether or not such breach is material, it being understood
that the limiting effect of the phrase “in any material respect” in the
immediately preceding sentence shall operate solely with respect to the remedies
available pursuant to this Section 11.6.
11.7.    For the avoidance of doubt, for purposes of this Section 11,
“Executive's employment” shall not include any period of salary continuation
hereunder.
11.8.    This Section and all of its provisions will survive Executive’s
separation from employment for any reason.

11

--------------------------------------------------------------------------------



11.9.    As they relate to the practice of law, the terms of this Section 11
shall be effective only to the extent permissible under Rule 5.6 of the Nevada
Rules of Professional Conduct.
11.10.    If, at any time, a reviewing court of appropriate jurisdiction called
upon to review the enforceability of this Section 11 or any of its provision
finds any of the provisions of this Section 11 to be invalid or unenforceable
under any applicable law, by reason of being vague or unreasonable as to area,
duration, or scope of activity, this Agreement shall be considered divisible and
such court shall have authority to modify or blue pencil this Agreement to cover
only such area, duration, and scope as shall be determined to be reasonable and
enforceable by the court. Executive and the Company agree that this Agreement,
as so amended, shall be valid and binding as though any invalid or unenforceable
provision had not been included herein.




12.    Confidentiality.
12.1.    Executive’s position with the Company will or has resulted in his or
her exposure and access to confidential and proprietary information which he or
she did not have access to prior to holding the position, which information is
of great value to the Company and the disclosure of which by him or her,
directly or indirectly, would be irreparably injurious and detrimental to the
Company. During his or her term of employment and without limitation thereafter,
Executive agrees to use his or her best efforts and to observe the utmost
diligence to guard and protect all confidential or proprietary information
relating to the Company from disclosure to third parties. Executive shall not at
any time during and after the end of his or her full-time active employment,
make available, either directly or indirectly, to any competitor or potential
competitor of the Company or any of its subsidiaries, or their affiliates, or
divulge, disclose, communicate to any firm, corporation or other business entity
in any manner whatsoever, any confidential or proprietary information covered or
contemplated by this Agreement, unless expressly authorized to do so by the
Company in writing. Notwithstanding the above, Executive may provide such
Confidential Information if ordered by a federal or state court, arbitrator or
any governmental authority, pursuant to subpoena, or as necessary to secure
legal and financial counsel from third party professionals or to enforce his or
her rights under this Agreement. In such cases, Executive will use his or her
reasonable best efforts to notify the Company, at least five (5) business days
prior to providing such information, including the nature of the information
required to be provided.
12.2.    For the purpose of this Agreement, “Confidential Information” shall
mean all information of the Company, its subsidiaries and affiliates relating
to, or useful in connection with, the business of the Company, its subsidiaries
and affiliates, whether or not a “trade secret” within the meaning of applicable
law, which is not generally known to the general public and which has been or is
from time to time disclosed to, or developed by, Executive as a result of his or
her employment with the Company. Confidential Information includes, but is not
limited to, the Company’s product development and marketing programs, data,
future plans, formula, food

12

--------------------------------------------------------------------------------



and beverage procedures, recipes, finances, financial management systems, player
identification systems (Total Rewards), pricing systems, client and customer
lists, organizational charts, salary and benefit programs, training programs,
computer software, business records, files, drawings, prints, prototyping
models, letters, notes, notebooks, reports, and copies thereof, whether prepared
by him, her or others, and any other information or documents which Executive is
told or reasonably ought to know that the Company regards as confidential.
12.3.    Executive agrees that upon separation from employment for any reason
whatsoever, he or she shall promptly deliver to the Company all Confidential
Information, including but not limited to documents, reports, correspondences,
computer printouts, work papers, files, computer lists, telephone and address
books, rolodex cards, computer tapes, disks, and any and all records in his or
her possession (and all copies thereof) containing any such Confidential
Information, and all items created in whole or in part by Executive within the
scope of his or her employment even if the items do not contain Confidential
Information.
12.4.    Executive shall also be required to sign a non-disclosure or
confidentiality agreement if Executive is not currently a party to such an
agreement with the Company. Such agreement shall also remain in full force and
effect, provided that, in the event of any conflict between any such
agreement(s) and this Agreement, this Agreement shall control. The form of
non-disclosure or confidentiality agreement is attached hereto as Exhibit C.
12.5.    This Section and all of its provisions will survive Executive’s
separation from employment for any reason.
13.    Injunctive Relief. Executive acknowledges and agrees that the terms
provided in Sections 11 and 12 are the minimum necessary to protect the Company,
its affiliates and subsidiaries, and their successors and assigns, in the use
and enjoyment of the Confidential Information and the good will of the business
of the Company. Executive further agrees that damages cannot fully and
adequately compensate the Company in the event of a breach or violation of the
restrictive covenants set forth herein and that without limiting the right of
the Company to pursue all other legal and equitable remedies available to it,
the Company shall be entitled to seek injunctive relief, including but not
limited to a temporary restraining order, preliminary injunction and permanent
injunction, to prevent any such violations or any continuation of such
violations for the protection of the Company. The granting of injunctive relief
will not act as a waiver by the Company of its right to pursue any and all
additional remedies.
14.    Post Employment Cooperation. Executive agrees that upon separation for
any reason from the Company, Executive will cooperate in assuring an orderly
transition of all matters being handled by him or her. Upon the Company
providing reasonable notice to him or her, he or she will also appear as a
witness at the Company’s request and/or assist the Company in any litigation,
bankruptcy or similar matter in which the Company or any affiliate thereof is a
party or otherwise involved. The Company will defray any reasonable
out-of-pocket expenses incurred by Executive in connection with any such
appearance. In connection therewith, the Company agrees to indemnify Executive
as prescribed in Article Ninth of the Certificate of Incorporation, as amended,
of CAC.

13

--------------------------------------------------------------------------------



15.    Release. Upon the termination of Executive’s active full-time employment,
and in consideration of and as a condition to the actual receipt of all
compensation and benefits described in this Agreement (including without
limitation any severance payments pursuant to this Agreement or the Severance
Agreement), except for claims arising from the covenants, agreements, and
undertakings of the Company as set forth herein and except as prohibited by
statutory language, Executive and the Company will enter into an agreement which
forever and unconditionally waives and releases CAC and the Company their
subsidiaries and affiliates, including but not limited to Caesars Entertainment
Operating Company, Inc. and Caesars Entertainment Corporation, and their
officers, directors, agents, benefit plan trustees, and employees from any and
all claims, whether known or unknown, and regardless of type, cause or nature,
including but not limited to claims arising under all salary, vacation,
insurance, bonus, stock, and all other benefit plans, and all state and federal
anti-discrimination, civil rights and human rights laws, ordinances and
statutes, including Title VII of the Civil Rights Act of 1964 and the Age
Discrimination in Employment Act, concerning Executive’s employment with Caesars
Interactive Entertainment, its subsidiaries and affiliates, the cessation of
that employment and Executive’s service as a shareholder, employee, officer and
director of the Company and its subsidiaries. The form of release is set forth
in Exhibit B.
16.    Assumption of Agreement on Merger, Consolidation or Sale of Assets. In
the event the Company agrees to (a) enter into any merger or consolidation with
another company in which the Company is not the surviving company or (b) sell or
dispose of all or substantially all of its assets, and the company which is to
survive fails to make a written agreement with Executive to either: (1) assume
the Company’s financial obligations to Executive under this Agreement or (2)
make such other provision for Executive as is reasonably satisfactory to
Executive, then Executive shall have the right to resign for Good Reason as
defined under this Agreement.
17.    Assurances on Liquidation. The Company agrees that until the termination
of this Agreement as above provided, it will not voluntarily liquidate or
dissolve without first making a full settlement or, at the discretion of
Executive, a written agreement with Executive satisfactory to and approved by
him or her in writing, in fulfillment of or in lieu of its obligations to him or
her under this Agreement.
18.    Amendments; Entire Agreement. This Agreement may not be amended or
modified orally, and no provision hereof may be waived, except in a writing
signed by the parties hereto. This Agreement contain the entire agreement
between the parties concerning the subject matter hereof (including, without
limitation, severance benefits) and supersede all prior agreements and
understandings, written and oral, between the parties with respect to the
subject matter of this Agreement; provided, however, that nothing in this
Agreement shall alter or supersede the Separation and Consulting Agreement
between Cohen and CEOC which shall remain in full force and effect.
19.    Assignment.
19.1.    Except as otherwise provided in Section 19.2, this Agreement cannot be
assigned by either party hereto, except with the written consent of the other.
Any assignment of

14

--------------------------------------------------------------------------------



this Agreement by either party shall not relieve such party of its or his or her
obligations hereunder.
19.2.    The Company may elect to perform any or all of its obligations under
this Agreement through a subsidiary or affiliate, and if the Company so elects,
Executive will be an employee of such subsidiary or affiliate. Notwithstanding
any such election, the Company’s obligations to Executive under this Agreement
will continue in full force and effect as obligations of the Company, and the
Company shall retain primary liability for their performance.
20.    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the personal representatives and successors in interest of the
Company.
21.    Governing Law. This Agreement shall be governed by the laws of the State
of Nevada as to all matters, including but not limited to matters of validity,
construction, effect and performance.
22.    Jurisdiction. Any judicial proceeding seeking to enforce any provision
of, or based on any right arising out of, this Agreement or any agreement
identified herein may be brought only in state or federal courts of the State of
Nevada, and by the execution and delivery of this Agreement, each of the parties
hereto accepts for themselves the exclusive jurisdiction of the aforesaid courts
and irrevocably consents to the jurisdiction of such courts (and the appropriate
appellate courts) in any such proceedings, waives any objection to venue laid
therein and agrees to be bound by the judgment rendered thereby in connection
with this Agreement or any agreement identified herein.
23.    Notices. Any notice to be given hereunder by either party to the other
may be effected by personal delivery, in writing, or by mail, registered or
certified, postage prepaid with return receipt requested. Mailed notices shall
be addressed to the parties at the addresses set forth below, but each party may
change his, her or its address by written notice in accordance with this Section
23. Notices shall be deemed communicated as of the actual receipt or refusal of
receipt.
If to Executive:

________________________________

________________________________

And to:    
If to Company:
Caesars Interactive Entertainment, Inc.
One Caesars Palace Drive
Las Vegas, NV 89109
Attn: Mitch Garber


15

--------------------------------------------------------------------------------



24.    Construction. This Agreement is to be construed as a whole, according to
its fair meaning, and not strictly for or against any of the parties.
25.    Severability. If any provision of this Agreement shall be determined by a
court to be invalid or unenforceable, the remaining provisions of this Agreement
shall not be affected thereby, shall remain in full force and effect, and shall
be enforceable to the fullest extent permitted by applicable law.
26.    Withholding Taxes. Any payments or benefits to be made or provided to
Executive pursuant to this Agreement shall be subject to any withholding tax
(including social security contributions and federal income taxes) as shall be
required by federal, state, and local withholding tax laws.
27.    Counterparts. This Agreement may be executed by the parties in any number
of counterparts, each of which shall be deemed an original, but all of which
shall constitute one and the same agreement.
28.    Code Section 409A. Notwithstanding anything herein to the contrary, this
Agreement is intended to be interpreted and applied so that the payment of the
benefits set forth herein either shall either be exempt from the requirements of
Section 409A of Code, or shall comply with the requirements of such provision.
Notwithstanding anything in this Agreement or elsewhere to the contrary,
distributions upon termination of Executive’s employment may only be made upon a
“separation from service” as determined under Section 409A of the Code and such
date shall be the termination date for purposes of this Agreement. Each payment
under this Agreement or otherwise shall be treated as a separate payment for
purposes of Section 409A of the Code. In no event may Executive, directly or
indirectly, designate the calendar year of any payment to be made under this
Agreement or otherwise if such designation would constitute a “deferral of
compensation” within the meaning of Section 409A of the Code. Notwithstanding
any of the foregoing to the contrary, the Company and its subsidiaries and
affiliates, and their respective officers, directors, employees, equityholders,
members, managers, agents, and representatives make no guarantee that the terms
of this Agreement comply with, or are exempt from, the provisions of Code
Section 409A, and none of the foregoing shall have any liability for the failure
of the terms of this Agreement to comply with, or be exempt from, the provisions
of Code Section 409A.
IN WITNESS WHEREOF, Executive has hereunto set his or her hand and the Company
has caused this Agreement to be executed in its name and on its behalf and its
corporate seal to be hereunto affixed and attested by its corporate officers
thereunto duly authorized.


/s/ Michael D. Cohen    
Executive

16

--------------------------------------------------------------------------------



Caesars Interactive Entertainment, Inc.


By: /s/ Mitch Garber    
Its: _CEO_______________________________________________ 
Caesars Acquisition Company


By: /s/ Mitch Garber    
Its: ___CEO______________________________________________________ 







17

--------------------------------------------------------------------------------

        

Exhibit A
•
Medical Insurance (including health, dental and vision)

•
Life Accident Insurance

•
Accrued benefits under Savings and retirement plan

•
D&O Insurance

•
Financial Counseling (in accordance with Company policy, maximum benefit is
funds allocated as of Separation Date – no new funds)









--------------------------------------------------------------------------------



Exhibit B
GENERAL RELEASE
THIS GENERAL RELEASE (the “Release”) is entered into between Caesars Interactive
Entertainment, Inc. (the “Company”) and Michael D. Cohen (the “Employee”) as of
the _____ day of ________________, _______. The Company and the Employee agree
as follows:
1.    Employment Status. The Employee’s employment with the Company shall
terminate effective as of__________________, ________________.
2.    Payment and Benefits. Upon the effectiveness of the terms set forth
herein, the Company shall provide the Employee with all of the applicable
payments and benefits set forth in the Employment Agreement between the Company
and the Employee, dated as of ______, ______ (as amended from time to time, the
“Employment Agreement”).
3.    No Liability. This Release does not constitute an admission by the
Company, or any of its subsidiaries, affiliates, divisions, trustees, officers,
directors, partners, agents, or employees, or by the Employee, of any unlawful
acts or of any violation of federal, state or local laws.
4.    Release. In consideration of the payments and benefits set forth in
Section 8.1 (Termination Without Cause; Resignation for Good Reason; Company
Failure to Renew) of the Employment Agreement, Employee, for Employee,
Employee’s spouse, and each of Employee’s heirs, beneficiaries, representatives,
agents, successors, and assigns (collectively, “Employee Releasors”),
irrevocably and unconditionally releases and forever discharges the Company,
each and all of its predecessors, parents, Subsidiaries, Affiliates, divisions,
successors, and assigns, including but not limited to Caesars Acquisition
Company, Caesars Entertainment Operating Company, Inc., and Caesars
Entertainment Corporation (collectively with the Company, the “Company
Entities”), and each and all of the Company Entities’ current and former
officers, directors, employees, shareholders, representatives, attorneys,
agents, and assigns (collectively, with the Company Entities, the “Company
Releasees”), from any and all causes of action, claims, actions, rights,
judgments, obligations, damages, demands, accountings, or liabilities of any
kind or character, whether known or unknown, whether accrued or contingent, that
Employee has, had, or may have against them, or any of them, by reason of,
arising out of, related to, or concerning Employee’s employment with the
Company, Employee’s separation from the Company, the Employment Agreement, and
any and all other claims or matters of whatever kind, nature, or description,
arising up through the Effective Date (as defined below) (collectively, the
“Released Claims”). Employee acknowledges that the Released Claims specifically
include, but are not limited to, any and all claims for fraud, breach of express
or implied contract, breach of the implied covenant of good faith and fair
dealing, interference with contractual rights, violation of public policy,
invasion of privacy, intentional or negligent infliction of emotional distress,
intentional or negligent misrepresentation, defamation, libel, slander, or
breach of privacy; claims for failure to pay wages, benefits, deferred
compensation, commissions, bonuses, vacation pay, expenses, severance pay,
attorneys’ fees, or other compensation of any sort; claims related to stock
options, equity awards, or other grants, awards,




--------------------------------------------------------------------------------



or warrants; claims related to any tangible or intangible property of Employee
that remains with the Company; claims for retaliation, harassment or
discrimination on the basis of race, color, sex, sexual orientation, national
origin, ancestry, religion, age, disability, medical condition, marital status,
gender identity, gender expression, or any other characteristic or criteria
protected by law; any claim under Title VII of the Civil Rights Act of 1964
(Title VII, as amended), 42 U.S.C. §§ 2000e, et seq., the Civil Rights Act of
1991, the Civil Rights Act of 1866, the Family and Medical Leave Act (“FMLA”),
29 U.S.C. §§ 2601, et seq., the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§
201, et seq., the Equal Pay Act, 29 U.S.C. §206(a) and interpretive regulations,
the Americans with Disabilities Act (“ADA”), 42 U.S.C. §§ 12101, et seq., the
Consolidated Omnibus Budget Reconciliation Act of 1986 (“COBRA”), the
Occupational Safety and Health Act (“OSHA”) or any other health and/or safety
laws, statutes, or regulations, the Uniformed Services Employment and
Reemployment Rights Act (“USERRA”), 38 U.S.C. §§ 4301-4333, the Employee
Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §§ 301, et seq., the
Immigration Reform and Control Act of 1986, 8 U.S.C. §§ 1101, et seq., or the
Internal Revenue Code of 1986, as amended, the Worker Adjustment and Retraining
Notification Act; all claims arising under the Sarbanes-Oxley Act of 2002
(Public Law 107-204), including whistleblowing claims under 18 U.S.C. §§ 1513(e)
and 1514A; the Nevada Wage and Hour Laws, NEV. REV. STAT. § 608.005, et seq.,
the Nevada Fair Employment Practices Act. NEV. REV. STAT. § 613.310 et seq., and
any and all other foreign, federal, state, or local laws, common law, or case
law, including but not limited to all statutes, regulations, common law, and
other laws in place in Clark County, Nevada. provided, however, that nothing
herein shall release (i) any obligation of Company under Section 8 (Termination
of Employment), Section 18 (Amendments; Entire Agreement) or Section 22
(Jurisdiction) of the Employment Agreement or (ii) any right of indemnification
or to director and officer liability insurance coverage under any of the
company’s organizational documents or at law under any plan or agreement and
applicable to the Employee.
In addition, nothing in this Release is intended to interfere with the
Employee’s right to file a charge with the Equal Employment Opportunity
Commission in connection with any claim the Employee believes he may have
against the Company Releasees. However, by executing this Release, the Employee
hereby waives the right to recover in any proceeding that the Employee may bring
before the Equal Employment Opportunity Commission or any state human rights
commission or in any proceeding brought by the Equal Employment Opportunity
Commission or any state human rights commission on the Employee’s behalf. In
addition, this release is not intended to interfere with the Employee’s right to
challenge that his waiver of any and all ADEA claims pursuant to this Release is
a knowing and voluntary waiver, notwithstanding the Employee’s specific
representation to the Company that he has entered into this Agreement knowingly
and voluntarily.
5.    Bar. The Employee acknowledges and agrees that if he should hereafter make
any claim or demand or commence or threaten to commence any action, claim or
proceeding against the Company Releasees with respect to any cause, matter or
thing which is the subject of the release under Paragraph 4 of this Release
(other than a claim brought under ADEA), this Release may be raised as a
complete bar to any such action, claim or proceeding, and the




--------------------------------------------------------------------------------



applicable Company Releasee may recover from the Employee all costs incurred in
connection with such action, claim or proceeding, including attorneys’ fees.
6.    Restrictive Covenants. The Employee acknowledges that the provisions of
Section 11 (Non-Competition Agreement) through Section 14 (Post Employment
Cooperation), inclusive, of the Employment Agreement shall continue to apply
pursuant to their terms.
7.    Governing Law. This Release shall be governed by and construed in
accordance with the laws of the State of Nevada, without regard to conflicts of
laws principles.
8.    Acknowledgment. The parties hereto have read this Release, understand it,
and voluntarily accept its terms, and the Employee acknowledges that he has been
advised by Company to seek the advice of legal counsel before entering into this
Release, and has been provided with a period of twenty-one (21) days in which to
consider entering into this Release.
9.    Revocation. The Employee has a period of seven (7) days following the
execution of this Release during which the Employee may revoke this Release, and
this Release shall not become effective or enforceable until such revocation
period has expired. If, within the ten (10) day period following such
expiration, Company fails to execute this Release, then this Release shall
become null and void and have no force or effect.
10.    Counterparts. This Release may be executed by the parties hereto in
counterparts, which taken together shall be deemed one original.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






--------------------------------------------------------------------------------

        

IN WITNESS WHEREOF, Executive has hereunto set his or her hand and the Company
has caused this Release to be executed in its name and on its behalf and its
corporate seal to be hereunto affixed and attested by its corporate officers
thereunto duly authorized.



Employee

Caesars Interactive Entertainment, Inc.


By:     
Its:     






--------------------------------------------------------------------------------



Exhibit C
EMPLOYEE'S AGREEMENT

(CONCERNING PROTECTED AND CONFIDENTIAL

COMPANY INFORMATION AND MATERIALS)
In consideration of, and as a condition precedent to, my employment and/or
continued employment, with Caesars Interactive Entertainment, Inc., or one of
its direct or indirect subsidiaries (hereinafter referred to jointly as the
"Company"), and for other good and valuable consideration, including but not
limited to any future, additional compensation, bonus, stock options, 401(k)
matching contributions and other benefits, I hereby specifically agree as
follows:
1.I recognize that the Company is engaged in the business of developing, owning
and/or managing casinos and related hotels, as well as other gaming related
activity. I understand that the Company has developed and is the owner of
certain commercially valuable technical and non-technical information, which is
not public knowledge, which is a valuable asset essential to and used in the
business of the Company. A non-exhaustive list of examples of such Confidential
Information is: computer programs including software related documentation,
source codes, object codes, technical plans, processes, methods, practices,
algorithms and the reports derived from such processes, manuals and databases;
internal financial data; marketing programs, strategies and campaigns; internal
manuals; new product development plans and ideas; lists of customers, including
those lists obtained and maintained by the Company during my employment; and
designs, blueprints, architectural plans and engineering data. I acknowledge
that the Confidential Information is proprietary to the Company and that, as
such, some of the information, including but not limited to that involving
computer programs, is treated as a trade secret by the Company and is also
protected by certain copyright laws. I recognize and agree that the Company is
engaged in a highly competitive industry and that the maintenance of the secret
nature of this information is essential to preserving its value to the Company;
that disclosure of any of this information would be detrimental to and cause
substantial harm to the Company; and that as I have or may have access to or be
informed of such information during the course of my employment, that I am
obligated to and will safeguard all such information during my employment with
the Company. I further agree that I will not duplicate, reverse engineer, alter,
replicate or modify the Confidential Information or any part of the Confidential
Information made available to me nor disclose to any third party any
Confidential Information.
2.    In addition to the information developed and owned by the Company that is
confidential, I also understand that certain information received from third
parties is also confidential and proprietary. Third parties may include, but not
be limited to, any and all tribal entities, business enterprises, or other
organizations or individuals who have relationships with the Company. To this
end, any information received by me from third parties during any furtherance of
my obligations as an employee of the Company which concerns the personal,
financial, or other affairs of the third party will be treated in full
confidence and will not be revealed to any other persons, firms, or
organizations and shall be governed by this Agreement in the same manner as the
Company’s confidential and proprietary information.




--------------------------------------------------------------------------------



3.    I agree that any work, invention, innovation, idea or report that I
produce in connection with my work for the Company, or which results from or is
suggested by the work I do for or on behalf of the Company is a "work for hire",
and will be the sole property of the Company. (Such work, inventions,
innovations, ideas, and reports are referred to as the "Work".) The foregoing
applies whether or not the Work was conceived or performed during Company hours
or on Company equipment. I agree that I will execute all necessary documents or
take other actions necessary to assist the Company in obtaining patents,
copyrights or other legal protection of the Work for the Company's benefit
(although the Work will be the exclusive property of the Company whether or not
patented or copyrighted).
4.    I will not at any time, directly or indirectly, either during my
employment or for two years thereafter, disclose to any person, corporation or
other entity which offers any product or service which is, in any way, in
competition with any product or service offered by the Company, or use in
competition with the Company, any of the Company's confidential or proprietary
information, except on behalf of the Company, without first obtaining the
Company's written consent thereto, which consent can be given only by a duly
authorized officer of the Company.
5.    Upon the termination of my employment for any reason whatsoever, I will
promptly deliver to the Company all documents, computer software, files,
databases, drawings, prints, prototypes, models, manuals, letters, lists, notes,
notebooks, reports and copies thereof, whether prepared by me or others, all
other material of a secret, confidential or proprietary nature relating to the
Company's business, and any other document relating or referring to such
material.
6.    If I am or become an employee of the Company in Salary Grade 10 or above
(manager or above), I recognize that both I and all others in Salary Grade 10 or
above (manager or above) are key employees of the Company who have special and
unique knowledge of the Company's operations and personnel and who, as a result
of those and other factors, occupy positions of trust and responsibility which
bring with them a special duty of care and loyalty to the Company. I recognize
that the Company has substantial good will in the casino gaming industry which
reaches beyond the Company location at which I am currently employed. I also
recognize that the Company has spent substantial time and has incurred
substantial expense in maintaining and creating customer good will among its
manager-level employees; that the training, experience, skills and unique
knowledge of the Company's operation are an integral part of, and are necessary
for, an efficient, profitable operation; and that, therefore, the Company has a
protectable business interest in maintaining these employees. I understand that
my solicitation of any manager-level employee, with whom I have had a reporting
relationship (up or down) or other direct contact or association while employed
by the Company or thereafter, for employment at a casino and/or related hotel
which competes with the Company in the gaming business would cause detrimental
and irreparable harm to the Company. Accordingly, neither during my employment
with the Company nor for eighteen (18) months following the cessation of that
employment will I either directly or indirectly induce, persuade, solicit, or
attempt to induce or persuade any Company employee in Salary Band I or above
(manager or above) as described above in this paragraph to leave or abandon
his/her employment with the Company for




--------------------------------------------------------------------------------



employment at a casino and/or related hotel which competes with the Company in
the gaming business. I understand that such inducement, persuasion and/or
solicitation includes, but is not limited to, recommending that the
manager-level employee contact any person affiliated with a competitor of the
Company in the gaming business.
7.    I understand and agree that a breach by me of any of the obligations set
forth above will cause the Company to suffer irreparable harm. Accordingly, I
understand and agree that if I breach any of my obligations set forth above, the
Company has the right to petition a court for, and to obtain therefrom, an
injunction enjoining me from breaching any such obligations. I further
understand and agree that, to the extent that they can be proven by the Company,
I will be liable for such monetary damages as a result from any breach by me of
my obligations set forth above prior to such breach being enjoined by the
Company.
8.    The Company's rights and my obligations created by this Agreement are
intended to be in addition to, and not in limitation of, any obligation I may
have, or right the Company may have, under otherwise applicable law. This
Agreement replaces any prior "Employee's Agreement (Concerning Protected and
Confidential Information and Materials)." Also, this Agreement and the
obligations referred to herein are separate from and in addition to any other
obligations I may have to the Company. I understand that I have an affirmative
obligation to advise any future employer of mine of the existence of this
Agreement and to provide said employer with a copy of the Agreement; and that
the Company may also advise and provide any future employer a copy of this
Agreement. I specifically acknowledge that both my obligations and the Company's
remedies hereunder are fair and reasonable.
9.    If any provision of this Agreement is held to be unenforceable, I
understand and agree that such unenforceability shall not affect any other
provision hereof and that the remainder of the Agreement shall be enforceable. I
also agree that the Company may assign its rights under this Agreement to any
parent, subsidiary, or affiliate or to any successor entity that becomes my
employer through any merger, spin-off, reorganization or restructuring.
10.    I agree that this Agreement shall be governed by and construed under the
laws of the State of ____________ (where employed), and I hereby consent to the
jurisdiction of the courts of the State of ____________ (where employed) in any
action brought by the Company to enforce this Agreement. I further agree that I
will pay all costs and expenses, including reasonable attorneys fees, incurred
by the Company in enforcing any of my obligations under this Agreement.
[Signature Page Follows]




--------------------------------------------------------------------------------





COMPANY
EMPLOYEE
   
Printed:   
By:   
Signed:   
Date:   
Date:   





ACKNOWLEDGEMENT
The undersigned hereby acknowledges that he/she has received, read and
understands the Caesars Interactive Entertainment, or one of its direct or
indirect subsidiaries, Employee’s Agreement (Concerning Protected and
Confidential Company Information and Materials).



Signature

Print Name
Date:     


